— Judgment unanimously affirmed. *975Memorandum: Viewing the evidence, as we must, in the light most favorable to the People and granting it all reasonable inferences (People v Ford, 66 NY2d 428, 437), we conclude that it provided a valid line of reasoning to support the jury verdict (People v Bleakley, 69 NY2d 490, 495). Defendant also contends that the verdict was against the weight of the evidence. He asserts that the jury erred in crediting complainant’s testimony on the issue of forcible compulsion. The issue of complainant’s credibility was a matter for jury determination (see, People v Hill, 115 AD2d 239, Iv denied 67 NY2d 884). Great deference should be accorded this determination and we find no basis to conclude that the jury failed to give the evidence the weight it should be accorded (see, People v Bleakley, supra).
The other errors claimed by defendant are either unpreserved (CPL 470.05 [2]) or were corrected, without further objection, by the court’s strong curative instructions (see, People v Santiago, 52 NY2d 865, 866; People v Arce, 42 NY2d 179, 189-191). (Appeal from judgment of Supreme Court, Erie County, Flynn, Jr., J.— rape, first degree, and other charges.) Present—Denman, J. P., Boomer, Pine, Lawton and Davis, JJ.